UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-32508 LUCAS ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 98-0417780 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3555 Timmons Lane, Suite 1550, Houston, Texas 77027 (Address of principal executive offices) (Zip Code) (713) 528-1881 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that theregistrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer", "accelerated filer", "non-accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Title of each class Number of Shares Common Stock, par value $0.001 per share 19,515,861 (as of August 5, 2011) LUCAS ENERGY, INC. TABLE OF CONTENTS PART I.FINANCIAL INFORMATION ITEM 1.Financial Statements (Unaudited) Page Consolidated Balance Sheets as of June 30, 2011 and March 31, 2011 3 Consolidated Statements of Operations for the three months ended June 30, 2011 and 2010 4 Consolidated Statements of Cash Flows for the three months ended June 30, 2011 and 2010 5 Notes to the Consolidated Financial Statements 6 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 18 ITEM 4. Controls and Procedures 18 PART II.OTHER INFORMATION ITEM 1. Legal Proceedings 19 ITEM 1A. Risk Factors 19 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 ITEM 6. Exhibits 21 SIGNATURES 22 EXHIBIT INDEX 23 PART 1.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS LUCAS ENERGY, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, March 31, ASSETS Current Assets Cash $ $ Accounts Receivable Other Current Assets Total Property, Plant and Equipment Oil and Gas Properties (Full Cost Method) Other Property, Plant and Equipment Total Property, Plant and Equipment Accumulated Depletion, Depreciation and Amortization ) ) Total Property, Plant and Equipment, Net Deposit for Acquisition of Oil and Gas Properties Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts Payable $ $ Common Stock Payable Accrued Expenses Advances From Working Interest Owners Current Portion of Long-Term Debt Total Asset Retirement Obligation Note Payable Commitments and Contingencies (see Note 9) Stockholders' Equity Preferred Stock, 10,000,000 Shares Authorized of $0.001 Par, No Shares Issued and Outstanding - - Common Stock, 100,000,000 Shares Authorized of $0.001 Par, 17,002,713 Shares Issued and 16,965,813 Outstanding Shares at June 30, 2011 and 16,727,713 Issued and 16,690,813 Outstanding Shares at March 31, 2011, respectively Additional Paid-In Capital Accumulated Deficit ) ) Common Stock Held in Treasury, 36,900 Shares, at Cost ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. -3- LUCAS ENERGY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30 Net Operating Revenues Crude Oil $ $ Natural Gas - Total Operating Expenses Lease Operating Expenses Severance and Property Taxes Depreciation, Depletion, Amortization and Accretion General and Administrative (including Share-Based Compensation of $104,610 and $11,920, respectively) Total Operating Loss ) ) Other Expense, Net ) Interest Expense ) ) Loss Before Income Taxes ) ) Income Tax Provision - - Net Loss $ ) $ ) Net Loss Per Share Basicand Diluted $ ) $ ) Weighted Average Number of Common Shares Outstanding Basicand Diluted The accompanying notes are an integral part of these consolidated financial statements. -4- LUCAS ENERGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended June 30 Cash Flows from Operating Activities Reconciliation of Net Loss to Net Cash Provided by Operating Activities: Net Loss $ ) $ ) Items Not Requiring Cash Depreciation, Depletion, Amortization and Accretion Share-Based Compensation Amortization of Deferred Financing Costs - Unrealized Loss on Marketable Securities - Changes in Components of Working Capital and Other Assets Accounts Receivable ) Other Current Assets ) Accounts Payable and Accrued Expenses ) Advances from Working Interest Owners ) Other Assets ) ) Changes in Components of Working Capital Associated with Investing and Financing Activities ) Net Cash Provided by (Used in) Operating Activities ) Investing Cash Flows Additions of Oil and Gas Properties ) ) Additions of Other Property, Plant and Equipment ) ) Proceeds from Sale of Oil and Gas Properties Changes in Components of Working Capital Associated with Investing Activities ) Net Cash Provided by (Used In) Investing Activities ) Financing Cash Flows Net Proceeds from the Sale of Common Stock - Repayment of Borrowings ) ) Cash Paid for Deferred Offering Costs - ) Net Cash Used In Financing Activities ) ) Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents at Beginning of the Period Cash and Cash Equivalents at End of the Period $ $ The accompanying notes are an integral part of these consolidated financial statements. -5- LUCAS ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 - GENERAL History. Incorporated in Nevada in December 2003 under the name Panorama Investments Corp., the Company changed its name to Lucas Energy, Inc. effective June 9, 2006. Basis of Presentation. The accompanying unaudited interim consolidated financial statements of Lucas Energy, Inc., together with its subsidiary (collectively, Lucas or the Company) have been prepared in accordance with accounting principles generally accepted in the United States and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes thereto contained in Lucas's annual report filed with the SEC on Form 10-K for the year ended March 31, 2011.In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein.The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year.Notes to the financial statements which would substantially duplicate the disclosures contained in the audited financial statements for the most recent fiscal year 2011 as reported in Form 10-K have been omitted. Fiscal Year. The Company's fiscal year ends on the last day of March of the calendar year.The Company refers to the twelve-month periods ended March 31, 2012 and 2011 as our 2012 and 2011 fiscal year, respectively. Use of Estimates. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Lucas's consolidated financial statements are based on a number of significant estimates, including oil and gas reserve quantities which are the basis for the calculation of depreciation, depletion and impairment of oil and gas properties, and timing and costs associated with its retirement obligations, as well as those related to the fair value of stock options, stock warrants and stock issued for services. Reclassification. Certain reclassifications have been made to prior period financial statements to conform with the current presentation. Cash and Cash Equivalents. Cash and cash equivalents include cash in banks and financial instruments which mature within three months of the date of purchase. Income Taxes.Deferred taxes are provided on the liability method whereby deferred tax assets are recognized for deductible temporary differences and operating loss and tax credit carry-forwards and deferred tax liabilities are recognized for taxable temporary differences. Temporary differences are the differences between the reported amounts of assets and liabilities and their tax bases. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. Deferred tax assets and accrued tax liabilities are adjusted for the effects of changes in tax laws and rates on the date of enactment. Lucas has evaluated and concluded that there are no significant uncertain tax positions requiring recognition in the Company’s financial statements as of June 30, 2011. The Company’s policy is to classify assessments, if any, for tax related interest as interest expense and penalties as interest expense. Concentration of Credit Risk. Financial instruments that potentially subject Lucas to concentration of cash and credit risk consist of accounts receivable. Under Section 343 of the Dodd-Frank Wall Street Reform and Consumer Protection Act, for the two-year period of January 1, 2011 through December 31, 2012, cash balances in -6- noninterest-bearing transaction accounts at all FDIC-insured depository institutions are provided temporary unlimited deposit insurance coverage.At June 30, 2011, cash balances in interest-bearing accounts totaled $4,800. Accounts receivable are recorded at invoiced amount and generally do not bear interest. Any allowance for doubtful accounts is based on management's estimate of the amount of probable losses due to the inability to collect from customers. As of June 30, 2011, no allowance for doubtful accounts has been recorded. Fair Value of Financial Instruments. As of June 30, 2011 and March 31, 2011, the fair value of Lucas's cash, accounts receivable, accounts payable and note payable approximate their carrying values because of the short-term maturity of these instruments. Earnings per Share of Common Stock. Basic and diluted net income per share calculations are calculated on the basis of the weighted average number of shares of the Company's common stock (Common Shares) outstanding during the period. Purchases of treasury stock reduce the outstanding shares commencing on the date that the stock is purchased. Common stock equivalents are excluded from the calculation when a loss is incurred as their effect would be anti-dilutive. Stock options to purchase 456,000 Common Shares at an average exercise price of $2.88 per share and warrants to purchase 5,476,642 Common Shares at an average exercise price of $2.65 per share were outstanding at June 30, 2011. Using the treasury stock method, had we had net income, approximately 76,620 Common Shares attributable to our outstanding stock options and 392,081 Common Shares attributable to our outstanding warrants would have been included in the fully diluted earnings per share calculation for the period ended June 30, 2011. Stock options to purchase 200,000 Common Shares at an average exercise price of $2.60 per share and warrants to purchase 3,335,549 Common Shares at an average exercise price of $7.62 per share were outstanding at June 30, 2010. Using the treasury stock method, had we had net income, approximately 180,556 Common Shares attributable to our outstanding warrants would have been included in the fully diluted earnings per share calculation for the period ended June 30, 2010. Subsequent Events. Lucas evaluated all transactions from June 30, 2011 through the financial statement issuance date for subsequent event disclosure. See Note 12. Recent Accounting Pronouncements. There were various accounting standards and interpretations issued recently, none of which are expected to a have a material impact on our consolidated financial position, operations or cash flows. NOTE 2 - MARKETABLE SECURITIES At June 30, 2011 and March 31, 2011, Lucas held 3,300,000 shares of Bonanza Oil and Gas Inc. (Bonanza) common stock recorded at zero value.During the three months ended June 30, 2010, pursuant to mark-to-market accounting, Lucas reported a non-cash unrealized loss on Bonanza common shares of $14,850. NOTE 3 – OIL AND GAS PROPERTIES Lucas uses the full cost method of accounting for oil and gas producing activities. Costs to acquire mineral interests in oil and gas properties, to drill and equip exploratory wells used to find proved reserves, and to drill and equip development wells including directly related overhead costs and related asset retirement costs are capitalized.Properties not subject to amortization consist of acquisition, exploration and development costs, which are evaluated on a property-by-property basis. Amortization of these unproved property costs begins when the properties become proved or their values become impaired and the corresponding costs are added to the capitalized costs subject to amortization.Costs of oil and gas properties are amortized using the units of production method. Amortization expense calculated per equivalent physical unit of production amounted to $30.45 per barrel of oil equivalent (“BOE”) for the three months ended June 30, 2011, and was $25.33 per BOE for the three months ended June 30, 2010.Sales of oil and natural gas properties are accounted for as adjustments to the net full cost pool and generally, no gain or loss is recognized. -7- In applying the full cost method, Lucas performs an impairment test (ceiling test) at each reporting date, whereby the carrying value of property and equipment is compared to the “estimated present value,” of its proved reserves discounted at a 10-percent interest rate of future net revenues, based on current economic and operating conditions at the end of the period, plus the cost of properties not being amortized, plus the lower of cost or fair market value of unproved properties included in costs being amortized, less the income tax effects related to book and tax basis differences of the properties. If capitalized costs exceed this limit, the excess is charged as an impairment expense. As of June 30, 2011, no impairment of oil and gas properties was indicated. All of Lucas's oil and gas properties are located in the United States.Below are the components of Lucas's oil and gas properties recorded at cost as of June 30, 2011: Amount Proved leasehold costs $ Costs of wells and development Capitalized asset retirement costs Oil & gas properties not subject to amortization Total oil & gas properties Accumulated depreciation and depletion ) Net Capitalized Costs $ The following table sets forth the changes in the total cost of oil and gas properties during the three months ended June 30, 2011: Amount Balance atbeginning of period $ Acquisitions using cash Acquisitions using shares Tangible and Intangible Drilling Costs and Title Related Expenses Proceeds from Sale of Partial Interests ) Balance at end of period $ During the three months ended June 30, 2011, Lucas entered into a farm-out joint venture agreement to drill a new Austin Chalk horizontal well.Under the agreement, the counterparty purchased a working interest in the well operated by Lucas.Proceeds from the sale of the partial working interest were approximately $71,000 and were recorded as a reduction in the full cost pool. On April 1, 2010, Lucas entered into a purchase and sale agreement with HilCorp Energy I, L.P. ("HilCorp") for the development of Lucas’s Eagle Ford Shale properties located in Gonzales County, Texas.The agreement provided for HilCorp to acquire an undivided eighty-five (85%) working interest in all the formations below the Austin Chalk formation held by Lucas in Gonzales County, Texas.During the three months ended June 30, 2010, Lucas received gross proceeds of approximately $8.9 million and net proceeds of approximately $7.7 million, after distribution to Lucas’s working interest participants of their proportionate share of proceeds totaling approximately $1.2 million. Several additional closings were also conducted pursuant to the agreement during the remainder of Lucas's Fiscal Year 2011. -8- In December 2010, Lucas entered into an agreement for the right to purchase, over time, as financing becomes available, up to an aggregate 77.5% interest in certain oil and gas properties and leases located in McKinley County, New Mexico for an aggregate price of $20.5 million, which included a deposit of $0.5 million towards the possible purchase of the interests. In January 2011, as part of the agreement, Lucas purchased an undivided 7.56% interest in the New Mexico properties for $2.0 million and paid the deposit of $0.5 million. Lucas did not purchase any additional interests and allowed the right to purchase additional interests to expire in April 2011, without exercising any further rights.Lucas has requested the seller to return the deposit. NOTE 4 – ASSET RETIREMENT OBLIGATIONS The following table presents the reconciliation of the beginning and ending aggregate carrying amounts of long-term legal obligations associated with the retirement of oil and gas property, plant and equipment for the three-month periods ended June 30, 2011 and 2010.Lucas did not have any short-term asset retirement obligations as of June 30, 2011. Three Months Ended June 30, Carrying amount at beginning of period $ $ Liabilities incurred - - Liabilities settled - - Accretion Revisions - - Reduction for sale of oil and gas property - - Carrying amount at end of period $ $ NOTE 5 - REVOLVING LINE OF CREDIT AND LETTER OF CREDIT FACILITY On May 5, 2010, Lucas terminated its credit facility with Amegy Bank and paid off the then outstanding balance of $2.15 million.Lucas expensed the remaining unamortized deferred financing costs totaling $250,921 as interest expense during the three months ended June 30, 2010. NOTE 6 – INCOME TAXES The Company has estimated that its effective tax rate for U.S. purposes will be zero for the 2012 fiscal year and consequently, recorded no provision or benefit for income taxes for the three months ended June 30, 2011. At June 30, 2011, Lucas had estimated net operating loss carryforwards for federal and state income tax purposes of approximately $9.3 million which will begin to expire, if not previously used, beginning in the year 2028.Due to uncertainty regarding ultimate realization, the Company has established a valuation allowance of approximately $3.0 million, an increase of approximately $0.2 million from March 31, 2011, to fully reserve the Company’s estimated net deferred tax asset at June 30, 2011. During the three months ended June 30, 2011, significant temporary differences existed between financial statement income and estimated taxable income which related primarily to stock-based compensation expense recognized for book purposes and the increase in the valuation allowance during the period. -9- NOTE 7 – STOCKHOLDERS' EQUITY Common Stock The following summarizes Lucas's common stock activity during the quarter ended June 30, 2011: Common Shares Issued Amount Per Share Shares Treasury Outstanding Balance at March 31, 2011 ) Property Acquisitions $ - Share-Based Compensation - Balance at June 30, 2011 ) Common stock issuances for property acquisitions and share-based compensation are recorded at the grant date fair value of the shares on the date of issuance.See Footnote 8 – Share-Based Compensation for information on common stock activity related to Share-Based Compensation, including shares granted to the board of directors, officers, employees and consultants. Warrants During the three months ended June 30, 2011, the Company did not issue any warrants and none of the Company’s outstanding warrants expired or were exercised. The following is a summary of the Company's outstanding warrants at June 30, 2011: Warrants Exercise Expiration Intrinsic Value Outstanding Price ($) Date at June 30, 2011 August 31, 2012 $ August 3, 2011 July 3, 2014 - July 3, 2016 - $ Warrants issued in connection with the sale of units in a private equity placement in September 2009. Series C Warrants issued in connection with the sale of units in the Company's unit offering in December 2010 pursuant to the Securities Purchase Agreement.The exercise price was later reduced to $2.48 per share subsequent to June 30, 2011.See Note 12 – Subsequent Events.The new exercise price would have rendered the Warrants an intrinsic value of $904,000 at June 30, 2011. Placement agent warrants issued in connection with the sale of units in the Company's unit offering in December 2010. The warrants were not exercisable until July 4, 2011 and will remain exercisable until, and including, July 3, 2014. Series B Warrants issued in connection with the sale of units in the Company's unit offering in December 2010. The Series B Warrants were not exercisable until July 4, 2011 and will remain exercisable until, and including, July 3, 2016. NOTE 8 – SHARE-BASED COMPENSATION In accordance with the provisions of the Stock Compensation Topic of the Financial Accounting Standards Board Accounting Standards Codification (ASC Topic 718), Lucas measures the cost of employee services received in exchange for an award of equity instruments based on the grant-date fair value of the award. -10- Common Stock During the three months ended June 30, 2011, Lucas issued 125,000 shares of its common stock, which were previously accrued for and valued at $498,750 as of March 31, 2011, to a business consultant for his services provided during the 2011 fiscal year.During the same period, Lucas recorded an award of 19,542 shares of its common stock with a grant date fair value of $53,750 that will be issued to certain managerial personnel according to their employment agreements.These shares were issued in July 2011. All awards and issuances were valued at fair value on the date of grant based on the trading value of Lucas common stock. Stock Options None of the Company’s outstanding options expired, were exercised or forfeited during the three months ended June 30, 2011 or 2010. The following table sets forth stock option activity for the three-month periods ended June 30, 2011 and 2010: Three Months Ended Three Months Ended June 30, 2011 June 30, 2010 Number of Weighted Number of Weighted Stock Options Average Grant Price Stock Options Average Grant Price Outstanding at March 31 $ $ Granted - - Outstanding at June 30 $ $ Exercisable at June 30 $ $ During the three months ended June 30, 2011, Lucas granted 200,000 stock options to an officer valued at approximately $604,000.Lucas did not grant any stock options during the three months ended June 30, 2010. The grant date fair values of the stock options are amortized and recognized as compensation expenses over the service period. Compensation expense related to stock options granted during the three month period ended June 30, 2011 was $50,860. The options have a 5 year exercise period and vest 25% on each of the first four anniversary dates.The exercise prices for the options equal the closing price of the Company stock on the grant dates.All issuances were valued at fair value on the date of grant based on the market value of Lucas’ common stock using the Black Scholes option pricing model with the following weighted average assumptions used for grants; dividend yield of 0.00%; expected volatility of 116%; risk-free interest rate of 1.31% and expected term of 3.1 years. Options outstanding at June 30, 2011 and 2010 had intrinsic values of $224,600 and zero, respectively.Options exercisable at June 30, 2011 and 2010 had intrinsic values of $80,640 and zero, respectively. The following tabulation summarizes the remaining terms of the options outstanding: Remaining Options Options Life (Yrs) Outstanding Exercisable - - Total: -11- As of June 30, 2011, total unrecognized stock-based compensation expense related to all non-vested stock options was $751,959, which is expected to be recognized over a weighted average period of 3.7 years. As of June 30, 2011, the number of shares available for issuance under the Company’s Long Term Incentive Plan was 66,931. NOTE 9 – COMMITMENTS AND CONTINGENCIES Legal Proceedings. The Company is periodically named in legal actions arising from normal business activities. Lucas evaluates the merits of these actions and, if the Company determines that an unfavorable outcome is probable and can be reasonably estimated, we will establish the necessary reserves. Lucas does not anticipate any material losses as a result of commitments and contingent liabilities. Lucas is not involved in any material legal proceedings. NOTE 10 – POSTRETIREMENT BENEFITS On April 1, 2011, Lucas established a matched defined contribution savings plan for its employees.During the three months ended June 30, 2011, Lucas's total costs recognized for the savings plan were approximately $7,300. NOTE 11 – SUPPLEMENTAL CASH FLOW INFORMATION Three Months Ended June 30, Interest $ $ Income taxes - - Three Months Ended June 30, Issuance of common stock for the purchase of certain oil and gas properties $ $ Increase in asset retirement obligations NOTE 12 – SUBSEQUENT EVENTS During July 2011, the Company issued a total of 19,542 shares of its common stock to its Chief Executive Officer, Chief Financial Officer and certain employees according to the employment agreements with them. In an effort to secure the funding for the capital expenditure program for the current fiscal year and to avoid the unpredictable nature of the financial market, the Company incentivized the institutional investors who purchased securities in the Company's December 2010 offering to exercise the Series C Warrants they purchased as part of the offering by entering into an amendment to the original Series C Warrant Agreement on July 18, 2011 (the "Amendment Agreement"). The expiration date for the Series C Warrants was August 3, 2011.Without changing the expiration date, the Amendment Agreement required the investors to immediately exercise 25% of the Series C Warrants they held and the Company to lower the exercise price of the Series C Warrants to $2.48 per share from the original exercise price of $2.62 per share.Based on the Black Scholes option pricing model, the change in the exercise price resulted in an increase of $293,277 in the aggregate value of the Series C Warrants.Pursuant to the Series C Warrant Agreement, as amended, the investors were required to exercise all of their remaining Series C Warrants if the closing bid price of the Company's stock was higher than the amended exercise price on August 3, 2011.Since the closing bid price on that date for the Company's stock was $2.51, all remaining Series C Warrants were exercised.Net proceeds to the Company from exercises of all of the 2,510,506 Series C Warrants were approximately $5.85 million after deducting commissions paid to the placement agent.The Company plans to use the net proceeds for general corporate purposes, including funding future capital expenditures. -12- ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. The following discussion and analysis should be read in conjunction with the unaudited financial statements and notes thereto included elsewhere in this report, and should be read in conjunction with management’s discussion and analysis contained in Lucas’s Annual Report on Form 10-K for the fiscal year ended March 31, 2011("2011 Annual Report) and related discussion of our business and properties contained therein.The terms "Company," "Lucas Energy," "Lucas," "we," "us" and "our" refer to Lucas Energy, Inc. and its subsidiary. Overview Lucas Energy, Inc., a Nevada corporation, is an emerging independent oil and gas company based in Houston, Texas. Lucas Energy, Inc. together with its subsidiary, acquires oil and gas properties and develops, produces and markets crude oil and natural gas from various known prolific and productive geological formations, including the Austin Chalk, Eagle Ford and Buda Formations, primarily in Gonzales, Wilson, Karnes and Atascosa Counties south of the City of San Antonio in South Texas and McKinley County in New Mexico.Our goal is to become a recognized player in the development and production of crude oil and natural gas in established oil fields. The Company's strategy is twofold: · We focus on building and developing a portfolio of oil and gas assets by acquiring what we believe are undervalued, underdeveloped and underperforming properties and for which we believe we can increase production economically and profitably. We do not operate in land not known to be a productive field; that is, we do not drill wildcat wells. · To efficiently pave the way towards growth, we monetize and divest non-core oil and gas assets and enter into joint ventures, farm-outs and drilling arrangements with select and reputable oil and gas companies to exploit the productive geological formations in our properties. Our fiscal year ends on the last day of March of the calendar year.We refer to the twelve-month period ended March 31, 2012 as our 2012 fiscal year and the three months ended June 30, 2011 as our first quarter of fiscal year 2012. Operations.During the first quarter of our fiscal year 2012, we continued our efforts on improving production from our existing Austin Chalk wells to capitalize on their underlying upside potential.Our efforts resulted in a substantial growth in our gross crude oil production.The Company's operated wells had a gross production increase of approximately 20% from June 2011 to July 2011. For the month of July, gross crude oil production was approximately 5,900 barrels (Bbls). Gross crude oil sale volumes are anticipated to be up approximately 26% in July versus June 2011. These figures do not include the non-operated Hagen Ranch Eagle Ford wells or any production which may have been produced while drilling the Rainey Unit No.1H well as described below. Gross crude oil production for the first four months of fiscal year 2012 (April 1st through July 31st), is currently anticipated to be reported 80% higher than for the same period last year. Again, these figures do not include production from the non-operated Hagen Ranch Eagle Ford wells. To expedite the organic production growth of the Company, we prepared for our 2012 Austin Chalk horizontal well drilling program early in the first quarter of the 2012 fiscal year and in late June, commenced the program by drilling a new horizontal well, the Rainey Unit No.1H, in Gonzales County. A portion of the well is on the same lease as the two Hagen Eagle Ford No. 1H and No. 2H wells operated by Hilcorp Energy I, LP, an affiliate of Hilcorp Energy Company ("Hilcorp") in which we have a net revenue interest of approximately 11%.The Company plans to drill at least five new Austin Chalk horizontal wells and three new Austin Chalk laterals from old well bores during its 2012 fiscal year. In addition, the Hilcorp operated Eagle Ford program is anticipated to add another two to three wells during the same period. In early August 2011, the Rainey Unit No.1H started flowing oil and gas from the Austin Chalk formation as the well finished the curve before drilling the lateral portion of the well. Oil was flowing to the shaker tanks and gas was flaring to ten feet and more while Lucas completed the curve to go horizontal. Currently, the horizontal leg of the well is being drilled, and is expected to be some 4,000 feet in length. Seidler Oil and Gas is a joint venture partner with Lucas in this well. The Rainey Unit No.1H well is being -13- drilled underbalanced. This means that the well may flow oil and gas while the horizontal leg is being drilled. This is common for the horizontal drilling of the Austin Chalk formation. Subsequent to completion of the Rainey Unit No.1H well, the Company intends to re-drill the lateral on the Milton Hines No.1 well; and to drill another new well on the Hagen Ranch lease. The Rainey Unit No.1H well is anticipated to add 100 barrels of oil per day or more to the gross production for the 2012 second fiscal quarter and the Milton Hines No.1 lateral re-drill is anticipated to add the same amount of gross production to the 2012 third fiscal quarter's totals. We also benefited from higher oil prices during the 2012 first fiscal quarter.The Company received high crude oil prices of $113.00 per Bbl and $106.00 per Bbl for its May and June 2011 crude oil sales, respectively, from its properties in East Texas. Lucas operates two wells in East Texas and is seeking to expand its holdings there in the Austin Chalk formation.See Results of Operations below for more information. Eagle Ford Acreage.The Company has been meeting with investment banking groups to discuss various possible future plans concerning its 4,400 net Eagle Ford acres. With a correlative value of $95 million, based on the publicly reported values of the Marathon Oil acquisition of the Hilcorp Eagle Ford acreage in June 2011 (about $4.20 per share fully diluted), the Company is considering different alternatives and strategies for the property, including but not limited to converting the position to cash and focusing on the development of the Austin Chalk reserves.Subject to market conditions and other factors, monetization of our Eagle Ford acreage may or may not result in the realization of the aforementioned correlative value. Financial Strengths. The Company has no material outstanding financing indebtedness. In an effort to secure the funding for the capital expenditure program for the current fiscal year and to avoid the unpredictable nature of the financial market, the Company incentivized the institutional investors who purchased securities in the Company's December 2010 unit offering to exercise the Series C Warrants they purchased as part of the offering by entering into an amendment to the original Series C Warrant Agreement on July 18, 2011 (the "Amendment Agreement").The expiration date for the Series C Warrants was August 3, 2011.Without changing the expiration date, the Amendment Agreement required the investors to exercise immediately 25% of the Series C Warrants they held and the Company to lower the exercise price of the Series C Warrants to $2.48 per share from the original exercise price of $2.62 per share.Pursuant to the Series C Warrant Agreement, as amended, the investors were required to exercise all of their remaining Series C Warrants if the closing bid price of the Company's stock was higher than the amended exercise price on August 3, 2011.Since the closing bid price on that date for the Company's stock was $2.51, all remaining Series C Warrants were exercised and a total of 2,510,506 shares of the Company's common stock were issued.Net proceeds to the Company from the exercises of the Series C Warrants were approximately $5.85 million after deducting commission to the placement agent.The Company plans to use the net proceeds for general corporate purposes, including funding future capital expenditures. Major Expenditures.The table below sets out the major components of our expenditures (including amounts capitalized) for the quarters ended June 30, 2011 and 2010: Three Months Ended June 30, Additions to Oil and Gas Properties (Capitalized) Acquisitions Using Cash $ $ Tangible and Intangible Drilling Costs and Title Related Expenses Subtotal Acquisitions Using Shares Other Non-Cash Acquisitions (a) - Total Additions to Oil and Gas Properties Lease Operating Expenditures (Expensed) Severance and Property Taxes (Expensed) $ $ General and Administrative Expense (Cash) $ $ Share-Based Compensation (Non-Cash) $ $ -14- (a)Other non-cash acquisitions include assumption of note payable and discharge of note receivable. RESULTS OF OPERATIONS The following discussion and analysis of the results of operations for the three-month periods ended June 30, 2011 and 2010 should be read in conjunction with the consolidated financial statements of Lucas Energy and notes thereto included in this Quarterly Report on Form 10-Q.As used below, the abbreviations "Bbls" stands for barrels, "Mcf" for thousand cubic feet and "Boe" for barrels of oil equivalent on the basis of six Mcf per barrel. We reported a net loss for the three months ended June 30, 2011 of $1.1 million, or $0.06per share. For the same period a year ago, we reported a net loss of $0.9 million, or $0.06 per share. Net loss increased by $0.2 million primarily due to increased operating expenses, partially offset by increased operating revenues. The followingtable sets forth the operating results and production data for continuing operations for the three months ended June 30, 2011 and 2010. Three Months Ended June 30, % Increase Increase Sale Volumes: Crude Oil (Bbls) 54 % Natural Gas (Mcf) - % Total (Boe) 63 % Crude Oil(Bbls per day) 87 47 54 % Natural Gas (Mcf per day) 45 - 45 % Total (Boe per day) 87 55 63 % Average Sale Price: Crude Oil ($/Bbl) $ $ $ 35
